i          i        i                                                                            i        i       i




                                      MEMORANDUM OPINION

                                               No. 04-10-00465-CR

                                       IN RE Timothy Brant PERKINS

                                        Original Mandamus Proceeding1

PER CURIAM

Sitting:            Karen Angelini, Justice
                    Sandee Bryan Marion, Justice
                    Rebecca Simmons, Justice

Delivered and Filed: July 14, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 22, 2010, relator Timothy Perkins filed a petition for writ of mandamus, seeking to

compel the trial court to rule on his pro se motion for speedy trial, which he alleges he filed on June

7, 2010.

           However, counsel has been appointed to represent relator in the criminal proceeding pending

in the trial court.2 A criminal defendant is not entitled to hybrid representation. See Robinson v.

State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995). A trial court has no legal duty to rule on a pro se motion filed with regard to a

           1
          … This proceeding arises out of Cause No. 264347, styled State of Texas v. Timothy Brant Perkins, in County
Court at Law No. 12, Bexar County, Texas, the Honorable Michael Mery presiding.

           2
            … Attorney Mark LaHood was appointed to represent relator in the criminal proceeding pending in the trial
court.
                                                                                        04-10-00465-CR



criminal proceeding in which the defendant is represented by counsel. See Robinson, 240 S.W.3d

at 922. Consequently, the trial court did not abuse its discretion by declining to rule on relator’s pro

se motion that relates directly to his criminal proceeding pending in the trial court. Accordingly,

relator’s petition for writ of mandamus is denied. TEX . R. APP . P. 52.8(a).

                                                                PER CURIAM

DO NOT PUBLISH




                                                  -2-